Fourth Court of Appeals
                              San Antonio, Texas
                                    August 3, 2016

                                 No. 04-16-00339-CV

                       In the Guardianship of George V. GARCIA

                From the County Court at Law No. 2, Webb County, Texas
                          Trial Court No. 2015PB6000016 L2
                         Honorable Jesus Garza, Judge Presiding

                                       ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on August 3, 2016.


                                            _____________________________
                                            Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2016.

                                            _____________________________
                                            Keith E. Hottle, Clerk